UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-7402


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

RICHARD EARL ALLEN,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Catherine C. Eagles,
District Judge. (1:00-cr-00380-CCE-1; 1:11-cv-01147-CCE-JEP)


Submitted:   January 29, 2015             Decided:   February 4, 2015


Before MOTZ, KING, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Richard Earl Allen, Appellant Pro Se. Harry L. Hobgood, Angela
Hewlett Miller, Assistant United States Attorneys, Greensboro,
North Carolina; Robert Albert Jamison Lang, Assistant United
States Attorney, Winston-Salem, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Richard        Earl   Allen     seeks      to    appeal       the      district

court’s    order     accepting     the     recommendation         of    the     magistrate

judge and denying relief on his 28 U.S.C. § 2255 (2012) motion.

The order is not appealable unless a circuit justice or judge

issues      a      certificate        of        appealability.                28     U.S.C.

§ 2253(c)(1)(B) (2012).            A certificate of appealability will not

issue     absent     “a     substantial      showing        of    the    denial      of    a

constitutional right.”            28 U.S.C. § 2253(c)(2) (2012).                   When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating        that   reasonable        jurists      would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.               Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El   v.    Cockrell,       537    U.S.       322,   336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                             Slack,

529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Allen has not made the requisite showing.                          Accordingly, we

deny a certificate of appealability and dismiss the appeal.                               We

dispense     with        oral   argument     because        the    facts       and    legal



                                            2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3